EXHIBIT 10.6

 

NSU RESOURCES INC

 

MINUTES of a Meeting of the Board of Directors of NSU Resources Inc., (the
“Company”) held via Teleconference, on the 21th of April 2013 at 19:00 Standard
Eastern Time with Dr Williams in Montreal, Canada and Dr Duchesne in Toronto
Canada.

 

Present: Dr Robert Williams, Dr. Luc C Duchesne, via teleconference.
Constituting a quorum of the members of the Board of Directors.

 

The Directors waived notice of the Meeting: The Meeting was called to discuss
the sale of NSU’s rare earth elements extraction technology for 10,000,000
common shares of Great Rock Development Corporation which will bear a Rule 144
restricted legend for 2 years, plus one dollar and 8% smelter royalties “The
Transaction.”

 

BE IT RESOLVED THAT NSU approves the transaction with Great Rock Development
Corporation

 

There being no further business to discuss, the meeting was terminated.





Date:  April 29, 2013 NSU Resources   By /s/ Luc C Duchesne Abstains from voting
    Name: Luc C. Duchesne
Title: Director

 

 





Date:  April 29, 2013 Great Rock Development Corporation   By /s/ Robert
Williams     Name: Robert Williams
Title: Director



 

 